DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is not clear what is meant by “a vapor fraction of at least 0.75”.  It is not clear if this is a percentage, or other ratio; or what the vapor fraction is being related to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leftin (US 4,176,045) in view of Reed (US 5,656,150) and Spicer (US 2009/0050530).
Regarding claims 1-2, 6-10, 13-19, Leftin teaches a process for steam cracking to produce an olefin containing effluent (column 1, lines 1-20).  Leftin teaches blending low coking feedstocks with high coking feedstocks, since the low coking feedstocks contain one or more natural coke inhibitors (column 2, lines 1-55).  Leftin teaches naphtha is a high coking feedstock which is still a desireable feedstock for steam cracking, because of its high yields of olefin (column 3, lines 57-68).  Leftin teaches that recycle pyrolysis oil has a low coking tendency and is a suitable blending component (see table 1, claim 4).  
Leftin does not explicitly disclose the locations of introduction into the steam cracking furnace.
However, Reed teaches a similar steam cracking furnace.  Reed teaches hydrocarbon feedstock or a mixture of steam with hydrocarbon is introduced into the convection section of the furnace (column 7, lines 14-35).  Reed teaches feeding antifoulant composition with steam into the radiant section (column 7, lines 14-35).  Reed teaches that the antifoulant can be introduced into the crossover connecting the radiant and convection section, and that it can be admixed with steam, and vaporized  and mixed with steam (column 6, lines 23-50).  Reed also teaches that the the antifoulant can be added directly to the hydrocarbon feed, but it must be introduced into the crossover section (column 6, lines 23-65).  
Spicer also teaches a steam cracking furnace with multiple injection points for hydrocarbons; steam; fluids including liquid hydrocarbon, water, or steam; and additional diluents (see figure, [0003-0004], [0059-0070]).  Spicer teaches that vaporized feedstock is mixed with steam and introduced into the radiant section [0003].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate injection points in the steam cracking furnace for each of the components.  It is additionally noted that it would have been obvious to the person having ordinary skill in the art to have injected the low coking feedstock of Leftin at the locations indicated in Reed for antifoulant injection, since the low coking feeds of Leftin are coke inhibitors (antifoulant properties).  It is not seen where such a modification would result in any new or unexpected results. 
Regarding claims 3 and 20-21, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount of pyrolysis oil with respect to 
Regarding claim 4, Leftin teaches steam to hydrocarbon ratio of about 0.1-1.5 (column 4, lines 3-30), which overlaps with the claimed range.
Regarding claims 5 and  22, Leftin teaches residence times of about 0.02 to about 0.2 seconds (column 1, lines 23-65), which overlaps with the claimed range.
Regarding claims 11-12, Reed teaches that in addition to naphtha, other conventional steam cracking feeds include ethane, propane, butane, and mixtures thereof (column 2, lines 10-26).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a feed including the ethane, propane, or butane components alone or in mixture with the naphtha and pyrolysis oil (column 2, lines 10-26).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to select the amount of each feedstock based of coking tendency as disclosed by Leftin, availability, and economic considerations.  It is not seen where such a selection would result in any new or unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Application 16881032 – is related and could result in potential double patenting rejections depending on how the claims are amended
US 2013/0296619 – teaches steam cracking of py oil from biomass feeds alone or in combination with other hydrocarbon feedstocks.
US 2008/0207974 – teaches steam cracking hydrocarbons with water and dilution steam
US 2018/0170832 – teaches steam cracking with convection, radiant, and crossover sections
US 2009/0054716 – teaches steam cracking with multiple injection points
US 2017/0081594 – teaches steam cracking furnace with multiple injection points
US 5,713,483 – teaches feeding waste plastic derived pyrolysis products to steam cracking
US 5,523,502 – teaches flexible light olefins production in a steam cracker
US 2016/0362609 – teaches feeding plastic derived products to steam cracking
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.